The Chancellor.
In the opinion in this case (11 Stew. Eq. 132) it is said that the railroad company is to pay no costs of the suit, up to the time of ascertaining the deficiency. The complainant’s counsel insists that the costs should be part of the amount to be raised by the sale of the part of the mortgaged premises not taken by the railroad company. On looking into the decree in Booraem v. North Hudson R. R. Co., 12 C. E. Gr. 371, 1 Stew. Eq. 450, 593, which case I intended to follow in deciding this, I find that it was so decreed there. It will be so decreed in this case.